Martin, J.
(dissenting):
The Civil Practice Act permits the joinder of several defendants in one action when the plaintiff is unable to allege with certainty which defendant is liable. It also permits an attachment of property in. some cases where a cause of action and damages are set forth with certainty.
When a plaintiff sues several defendants and avers that he is unable to determine which one is liable he should not be permitted to attach the property of all of the defendants on a complaint *498alleging but one cause of action with liability against but one defendant. Such a practice would work a great injustice against the defendants whose property is attached, and against whom a cause of action cannot be proved.
The attachment by plaintiff should be limited to cases where liability on the part of a defendant is shown by the attaching papers.
I, therefore, dissent and vote for reversal.
Order modified as indicated in opinion and as so modified affirmed, without costs. If the condition therein named be not complied with then the order is affirmed, with ten dollars costs and disbursements.